Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 1 of 20




                           IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO
Civil Action No.

SOLO SCIENCES, INC.,

         Plaintiff

         v.

ASHESH SHAH and PALLE PEDERSEN.

         Defendants.

                                             COMPLAINT

         Plaintiff Solo Sciences, Inc. (“Solo”), by its attorneys and for its Complaint against Ashesh

Shah and Palle Pedersen (“Defendants”), allege and state as follows:

                                     NATURE OF THE ACTION

         1.        Plaintiff brings this lawsuit to remedy the substantial harm caused by Defendant Shah

and Defendant Pedersen’s unlawful and economically damaging conduct in the operation and

management of Solo.

                          THE PARTIES, JURISDICTION, AND VENUE

         2.        Plaintiff Solo Sciences, Inc. (“Solo”) is a corporation organized and existing under

the laws of the State of Delaware, having its principal place of business at 1550 Larimer Street #246,

Denver, Colorado, 80202.

         3.        Defendant Ashesh Shah is a citizen of Massachusetts. He can be served with process

at 12 Heath Hill, Brookline, Massachusetts 02445.

         4.        Defendant Palle Pedersen is a citizen of Massachusetts. He can be served with

process at 44 Cypress St., Brookline, Massachusetts 02445.



4850-9939-5290.2                                     1
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 2 of 20




         5.        This action arises under Delaware General Corporation Law and Colorado common

law. The damages and harm that resulted from Defendants’ actions were and are experienced by

Plaintiff in the State of Colorado and the United States District Court for the District of Colorado.

         6.        This Court has subject matter jurisdiction pursuant to 15 U.S.C. § 1121 and 28 U.S.C.

§§ 1331, 1338, and 1367.

         7.        This Court also has subject matter jurisdiction over this dispute under 28 U.S.C. §

1332(a)(1) because there is diversity of citizenship among the parties and the amount in controversy,

exclusive of interest and costs, exceeds $75,000.

         8.        This Court has personal jurisdiction over Defendant Shah and Defendant Pedersen

because Defendant Shah and Defendant Pedersen took action in Colorado. In addition, their

wrongful and fraudulent actions were aimed at Colorado and a company, Solo, who is headquartered

in Colorado. Furthermore, Defendant Shah operated Solo Sciences, Inc. in Colorado. Defendants

Shah and Pedersen both appeared in Colorado on at least four separate times to attend to Solo

business in a four month period in 2019 through 2020. In addition, Defendants caused invoices to be

issued in Colorado. Accordingly, Defendants have established minimum contacts with the District

of Colorado.

         9.        Venue is proper in this district under 28 U.S.C. § 1391.

                                            BACKGROUND

         10.       Solo was founded in 2017. Solo seeks to develop products that prevent the existence

of counterfeit goods in a supply chain. Solo was founded and initially operated and managed by

Defendants.

         11.       As a result of their roles with Solo, Defendants owed fiduciary duties to Solo.




4850-9939-5290.2                                     2
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 3 of 20




         12.       Solo is headquartered in and operates out of Denver, Colorado.

         13.       While initially headquartered in Massachusetts, Solo started its operations in Denver,

Colorado in early 2020.

         14.       Both Defendants conducted operations on behalf of Solo in Denver, Colorado, in

2020.

         15.       Defendants created and operated other businesses while serving as directors and

officers for Solo.

         16.       Because of the roles played by Defendants in these other entities, Defendants

logically owed these other entities fiduciary duties.

         17.       Defendants then entered into contractual relationships between their various entities,

which includes Solo, without any disclaimer or notice of potential conflicts of interest with regard to

their competing roles with competing companies.

         18.       As Solo fiduciaries, Defendants failed to act in Solo’s best interest while they

controlled Solo. This includes, but is not limited to, Defendants’ execution of self-dealing

transactions without proper approval under Delaware Corporate Law.

                                    Defendants’ Conflict of Interest

         19.       At its founding, Defendants operated and managed Solo with a tight group of

business partners.

         20.       These business partners routinely created companies that failed to generate any

meaningful sales or profits.

         21.       Defendants were two of the primary directors and officers of Solo prior to 2020 and

in the beginning of 2020.




4850-9939-5290.2                                     3
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 4 of 20




         22.       Defendants, arguably on behalf of Solo, entered into business transactions with

entities also owned by Defendants, to the detriment of Solo.

         23.       These transactions personally benefitted Defendants at the expense of their

companies, including Solo.

         24.       One such company was TechMagic USA LLC (“TechMagic”).

         25.       Defendants each owned an interest in TechMagic at all relevant times. Specifically,

Defendants owned a controlling interest in TechMagic at all relevant times.

         26.       Defendant Shah and Defendant Pedersen were also the Managers of TechMagic at all

relevant times. More specifically, Defendant Shah was the “Manager” of TechMagic as registered

with the Commonwealth of Massachusetts’ Corporations Division. Defendant Pedersen was the

“Managing Director” of TechMagic.

         27.       Defendants both owed fiduciary duties to TechMagic and to Solo at the same time.

         28.       On February 5, 2018, Solo (f/k/a/ CED Life Sciences, Inc.) entered into a Master

Services Agreement with TechMagic (the “MSA”).

         29.       The MSA was signed by Defendant Pedersen on behalf of TechMagic, and Lokesh

Chugh on behalf of Solo.

         30.       At the time Defendant Pedersen executed the MSA on behalf of TechMagic,

Defendant Pedersen was also a director and officer of Solo.

         31.       At the time Defendant Pedersen executed the MSA on behalf of TechMagic,

Defendant Pedersen failed to properly disclose his relationship with TechMagic to Solo.

         32.       On the same date, the parties executed a Statement of Work (“SOW”) pursuant to the

terms of the MSA.




4850-9939-5290.2                                    4
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 5 of 20




         33.       The SOW was also signed by Defendant Pedersen on behalf of TechMagic, and

Lokesh Chugh on behalf of Solo.

         34.       At the time Defendant Pedersen executed the SOW on behalf of TechMagic, he was

also a director and officer of Solo.

         35.       At the time Defendant Pedersen executed the SOW on behalf of TechMagic,

Defendant Pedersen failed to properly disclose his relationship with TechMagic to Solo.

         36.       In an email from Defendant Shah to various executives of Solo’s parent company on

October 7, 2020, Defendant Shah stated that the work allegedly performed by TechMagic was

authorized “by me during my time as CEO and president [of Solo].”

         37.       The MSA provides that TechMagic would only deliver services to Solo pursuant to a

SOW, which was required to reference the MSA and be executed by both parties.

         38.       Only one SOW was executed between the parties.

         39.       The only executed SOW was for an “iOS prototype” and “an Android App and web-

based management interfaces.” The SOW provided an estimated completion time of “2 months” for

the iOS prototype. TechMagic was to provide between two and five employees during the duration

of the SOW.

         40.       Defendants were principals and fiduciaries of both TechMagic and Solo at the time of

these transactions.

         41.       With their wrongful insider information, Defendants sought to take advantage of

Solo’s affiliated entities, when they sent improper invoices to Solo.

         42.       TechMagic started to invoice Solo after the conclusion of the only SOW. TechMagic

also requested payments from its parent company for hundreds of thousands of dollars for work that




4850-9939-5290.2                                    5
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 6 of 20




neither Solo nor its parent company requested and had no knowledge of.

         43.       These invoices were sent to Solo at its Denver, Colorado address.

         44.       Defendants, who also controlled TechMagic, sought to receive payment from Solo’s

parent company, even though Solo was the only other party to the MSA and the SOW.

         45.       Solo’s parent company is not a party to the MSA or the SOW.

         46.       In addition, in March of 2020, TechMagic invoiced Solo for hundreds of thousands of

dollars for work performed for the benefit of one of Solo’s affiliated entities.

         47.       These invoices were sent by Defendants to Solo’s affiliated entity at its Denver,

Colorado address.

         48.       None of Solo’s affiliated entities are a party to the MSA or SOW.

         49.       One of these affiliated entities is a separate subsidiary of Solo’s parent company with

no direct ownership connections with Solo. This affiliated entity had no contractual relationship with

TechMagic.

         50.       TechMagic, under the control of Defendants, continued to invoice Solo for work

arguably done on Solo’s affiliated entity’s behalf until October of 2020.

         51.       During this time period, neither Solo’s affiliated entity nor Solo’s parent company

requested work from TechMagic.

         52.       TechMagic, at the direction of Defendants, invoiced Solo for well over half a million

dollars without an operative SOW, nor any type of agreement to perform these services. The MSA

does not contain language that could possibly apply to services performed for an unrelated third

party like an affiliated entity of Solo.

         53.       Even if the language of the MSA would allow for such billing, the existing SOW




4850-9939-5290.2                                     6
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 7 of 20




between TechMagic and Solo did not set forth the scope, standards, and/or specifications for the

services reflected in the invoices and does not set forth any timeline for the delivery of the purported

services and/or any benchmarks for the progress of the purported projects that the services are in

furtherance of or any deliverables to Solo under such purported projects.

         54.       Specifically, the 2018 SOW relates exclusively to a previous project requested by

Solo in 2018. Thus, the 2018 SOW could not possibly apply to the services that TechMagic

purportedly provided for Solo’s affiliated entity.

         55.       Despite repeated requests by Solo’s parent company and Solo, Defendants and

TechMagic, under the control of Defendants, have unequivocally refused to produce a SOW that

evidences an agreement to provide services beyond the 2018 SOW.

         56.       Despite requests by Solo’s parent company and Solo, Defendants and TechMagic

have refused to produce a SOW that evidences the work provided for in the TechMagic invoices.

         57.       These invoices were not made pursuant to a duly authorized and executed SOW as

defined in the MSA.

         58.       Importantly, Defendants sought payment on each of the TechMagic invoices to

Defendant Shah’s home address.

         59.       Once these improper invoices were brought to Solo and its parent company’s

attention, Plaintiff responded on numerous occasions and made reasonable requests for further

information.

         60.       Plaintiff simply requested for TechMagic to substantiate their invoices and clarify the

nature of the services purported to be provided by TechMagic under the MSA. Defendants, who

control TechMagic, failed to produce such evidence.




4850-9939-5290.2                                     7
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 8 of 20




         61.       Furthermore, the deliverables produced by TechMagic pursuant to the purported

instructions of Solo fall woefully short of any reasonable industry standards or specifications, lack

any useful content, and are generally void of any value.

         62.       On October 7, 2020, Defendant Shah stated that the quality of TechMagic’s work was

wholly immaterial: “[I]t is not a question of ‘value’ as the MSA is simply for time spent on projects

as directed by [Solo].”

         63.       Solo did not have any control over Solo’s parent company or Solo’s affiliated entities.

Solo was completely unrelated to each of these companies at the time the MSA and SOW were

executed. Solo then became a subsidiary of its parent company, but had no authority or ability to

control its parent company. Solo also does not have any authority or ability to control any affiliated

entity in any manner.

         64.       Thus, even if Solo did request work to be done on an affiliated entity or its parent

company’s behalf, such a request would be improper, because Solo could not act as an agent for

either its affiliated entities or parent company.

         65.       TechMagic could not possibly believe that Solo could act as an agent for its parent

company or its affiliated entity because the Managers of TechMagic, and signatories to the MSA,

were also directors and/or officers of Solo. Thus, the Managers of TechMagic were fully aware that

Solo did not have authority to request services on behalf of Solo’s parent company or Solo’s

affiliated entities.

         66.       Defendants’ intentions are abundantly clear – they seek to wrongfully extract funds

from Solo, and its related entities, without the provision of any value in return. Defendants removed

any modicum of doubt as to their intentions when they demanded payment on the improper invoices




4850-9939-5290.2                                     8
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 9 of 20




from Solo’s parent company and Solo’s affiliated entity, not the counterparty to the MSA, and

demanded payment to TechMagic and Defendant Shah’s home address.

                         Defendants’ Failure to Cure the Conflict of Interest

         67.       Defendants owned a financial interest and were managers in TechMagic at all

relevant times, specifically on February 5, 2018. While in possession of their financial and fiduciary

interests in TechMagic, Defendants acted in their capacity as directors and/or officers of Solo to

enter into the MSA with TechMagic.

         68.       While in possession of their financial and fiduciary interests in TechMagic,

Defendants acted in their capacity as directors and/or officers of Solo to enter into the SOW with

TechMagic.

         69.       At all relevant times, Defendants failed to abide by the corporate standards that

govern conflict of interest transactions.

         70.       Defendants did not keep any minutes or resolutions of Solo’s Board of Directors or

shareholders from any period of time when the MSA or SOW was authorized and executed through

to the acquisition of Solo by its parent company.

         71.       Furthermore, Defendants did not disclose the material facts to Solo’s disinterested

directors and shareholders with regard to Defendants’ financial and fiduciary interests in TechMagic.

         72.       Under Defendants’ leadership, Solo’s directors did not approve Defendants’ self-

dealing MSA or the SOW with TechMagic through a vote by the majority of disinterested directors.

         73.       Under Defendants’ leadership, Solo’s shareholders did not engage in a good faith vote

to approve the MSA or SOW transaction.

         74.       This undisclosed and wrongful MSA is patently unfair to Solo because TechMagic




4850-9939-5290.2                                     9
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 10 of 20




sought to exploit the MSA and SOW to bill Solo unlimited amounts without delivering work and/or

evidence of any work actually delivered, and without providing deliverables that meet any industry

standards.

         75.       The terms of the MSA and SOW are extraordinarily unfavorable to Solo, but are

favorable to Defendants.

         76.       This fundamental unfairness became self-evident during the pendency of the MSA.

Defendants’ actions in their director and fiduciary capacities at Solo were to the detriment of Solo’s

interests.

         77.       Specifically, the MSA was implemented with no authorized SOW produced for the

relevant projects and requests allegedly completed by TechMagic.

         78.       The MSA did not have any meaningful scope, standards, or specifications for services

and deliverables as set forth in an authorized SOW or any known formal work request

communications.

         79.       The MSA also had no meaningful deadlines for the delivery of services and the final

products to be delivered.

         80.       There was no independent, meaningful oversight by Solo of the services rendered

under the MSA and no oversight as to whether the deliverables actually met the scope and

specifications in an authorized SOW or any reasonable industry standards.

         81.       Without any proper disclosure, Defendants controlled both sides of the TechMagic

and Solo MSA.

         82.       These deficiencies are particularly troubling given that Defendant Shah, who was

acting as the President of Solo at the time, was the sole person authorized to make financial and legal




4850-9939-5290.2                                    10
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 11 of 20




determinations for TechMagic under the MSA, and also was a fiduciary for, and had a personal

financial and fiduciary interest in, TechMagic.

         83.       At the time Defendant Shah was authorized to make these important contractual

decisions on behalf of Solo, he was also an officer and director for TechMagic and owed a fiduciary

duty to TechMagic.

         84.       Additionally, there was no transparency with the Solo Board of Directors and

shareholders with regard to the ongoing conflicts of interest of Defendants related to the services

provided by TechMagic and its operations.

         85.       There was also a complete lack of adequate documentation related to actions taken

under the MSA.

         86.       The aforementioned operation of the MSA by Solo to the benefit of TechMagic and

its principals evidences the improper nature of the relationship and the subsequent invoices.

         87.       Defendants’ request for payment on the MSA indicated payment on the outstanding

invoices could be made to TechMagic at their own personal home addresses.

         88.       Defendants have engaged in unauthorized self-dealing at the expense of Solo and its

shareholders, thereby breaching their fiduciary duties of care and loyalty to Solo.

                      DEFENDANTS USED TECHMAGIC AS THEIR ALTER EGO

         89.       Defendant Pedersen and Defendant Shah used TechMagic as their “alter ego.”

         90.       Defendant Shah and Defendant Pedersen failed to keep their corporate and individual

funds separate. Specifically, Defendants repeatedly requested payment on TechMagic’s invoices to

Defendant Shah’s home address.

         91.       Defendant Shah and Defendant Pedersen used TechMagic as their personal piggy




4850-9939-5290.2                                   11
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 12 of 20




bank, as evidenced by their request for payment to Defendants’ home addresses.

         92.       Defendants failed to follow corporate formalities. Specifically, Defendants did not

hold board of directors and shareholders meetings. Defendants further failed to maintain adequate

minutes of any corporate meetings. Defendants failed to keep corporate records.

         93.       Defendants failed to properly disclose conflicts of interest.

         94.       At all relevant times, Defendant Shah and Defendant Pedersen owned a controlling

interest in TechMagic.

         95.       At all relevant times, Defendants were managers of TechMagic.

         96.       TechMagic was created by Defendant Shah and Pedersen, and shares the same

address as Defendant Shah’s home.

         97.       Defendant Shah and Defendant Pedersen exerted complete control over TechMagic’s

finances, policies, and business practices at all relevant times.

         98.       Defendant Shah and Defendant Pedersen controlled the means and methods of how

TechMagic conducted any business related to Solo, the MSA, and the SOW.

         99.       Defendants’ control over TechMagic was used to allow Defendants to personally

profit from conflict of interest transactions, including the MSA and SOW.

                            DEFENDANTS’ INTENTIONAL INTERFERENCE

         100.      Defendant Shah entered into contracts on behalf of Solo.

         101.      In November of 2019, Defendant Shah became an officer of Solo’s parent company,

serving as its Chief Technology Officer.

         102.      In August of 2020, Defendant Shah was furloughed.

         103.      While not actively employed by Solo or Solo’s parent company and without




4850-9939-5290.2                                    12
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 13 of 20




authorization from Solo or Solo’s parent company, Defendant Shah contacted Solo customers.

         104.      Defendant Shah induced Solo customers to sever their ties with Solo.

         105.      Without authorization and actual authority from Solo, Defendant Shah repeatedly

contacted Plaintiff’s customers, including LatCode S.A.S., the State of Utah, Legion of Bloom, and

Zion Alchemy (collectively the “Customers”) to undermine the Customers’ confidence in the very

product that Defendant Shah created and sold on behalf of Solo.

         106.      Defendant Shah intended for these communications to lead to the termination of the

Customers’ agreements with Solo and/or to negatively impact Solo.

         107.      These communications contained material lies and misstatements that were

intentionally aimed at interfering with Plaintiff’s contractual relationships.

         108.      These communications were improper because they violated the professional

standards of honesty, good faith and fair dealing, among others.

         109.      According to a text from Defendant Shah, Defendant Pedersen “notif[ied] both the

State of Utah and the debt holders” of TechMagic’s unpaid invoices despite the fact that both

Defendants knew that TechMagic could not perform work for Solo’s parent company and Solo’s

affiliated entity under the MSA and SOW.

         110.      Defendant Pedersen’s actions were exclusively intended to negatively impact the

relationship with the State of Utah and other third parties who received these communications.

         111.      The purpose of these communications was to apply pressure on Solo to pay the

improper invoices.

         112.      Defendant Pedersen’s communications with the State of Utah and the debt holders

was an intentional and improper interference because Defendant Pedersen knew that the




4850-9939-5290.2                                   13
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 14 of 20




TechMagic’s unpaid invoices were invalid, and sought to exert pressure upon Solo to pay for

services that were neither performed, nor requested.

         113.      Defendant Pedersen’s communications therefore intended to extract payment from

Solo for alleged work that Defendant Pedersen knew was improper.

         114.      These communications were further improper because they were in violation of

professional standards. A wrongful representation of improper invoices that Defendant Pedersen

knew were not valid is in stark contradiction to the professional standards of honest and good faith

communications.

         115.      In fact, officers of Solo routinely received calls from customer representatives who

took issue with statements made by Defendant Shah while Defendant Shah was not permitted or

authorized to speak with Solo’s customers.

         116.      Solo’s officers found these developments incredibly troubling, particularly given

Defendant Shah’s apparent intent to sabotage Plaintiff.

         117.      This interference directly led to the termination of or interference with contracts with

Plaintiff, specifically including the LatCode S.A.S., State of Utah, Legion of Bloom, and Zion

Alchemy contracts.

         118.      Plaintiff has also learned that Defendant Shah readily agreed to unconscionably

disadvantageous terms on behalf of Plaintiff.

         119.      When Plaintiff’s customers sought to sever ties with Plaintiff as a direct result of

Defendant Shah’s actions, Plaintiff was shocked at the contractual rights that Defendant Shah had

agreed to, without authorization and approval by Solo.

         120.      These terms severely harmed Plaintiff and were contrary to Plaintiff’s business




4850-9939-5290.2                                     14
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 15 of 20




practices and the authority provided to Defendant Shah by Plaintiff.

          121.     Defendant Shah proceeded to actively harm Plaintiff’s relationships with customers

by falsely representing that his very own creation was worthless and useless.

          COUNT I – BREACH OF FIDUCIARY DUTY – CONFLICT OF INTEREST
                        (Delaware General Corporate Law § 144)

          122.     Plaintiff hereby incorporates the preceding paragraphs 1 – 121 as though fully alleged

herein.

          123.     At all relevant times, Defendant Shah and Defendant Pedersen served as officers and

directors of Solo.

          124.     As officers and directors of Solo, Defendants owed Solo a duty to deal with utmost

good faith and solely for the benefit of Solo.

          125.     Defendants had a significant financial interest in TechMagic.           Specifically,

Defendants “beneficially own a controlling interest in TechMagic.”

          126.     Defendants were Managers of TechMagic at all relevant times.

          127.     Defendants’ controlling financial and fiduciary interest in TechMagic, along with

Defendants’ status as Managers of TechMagic, created a conflict of interest when combined with

Defendants’ status as directors and/or officers and beneficial owners of Solo. These facts created a

conflict of interest under 8 Del. Code Ann. § 144 (2021).

          128.     Defendants failed to fully disclose their financial interest in TechMagic. Defendants

also failed to disclose the fact that Defendants were both Managers of TechMagic.

          129.     Defendants were required to fully disclose all material facts as to Defendants’

relationship or interest in TechMagic before they entered into a contract on behalf of Solo with

TechMagic. See 8 Del. C. § 144 (2021).



4850-9939-5290.2                                    15
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 16 of 20




         130.      Defendants failed to fully disclose the material facts related to the MSA and

Defendants’ relationship and interest in TechMagic. See 8 Del. C. § 144(a)(1-2) (2021).

         131.      Furthermore, Defendants failed to hold any vote among Solo’s disinterested directors

or shareholders to cleanse Defendants’ conflict of interest in the TechMagic transaction. See 8 Del.

C. § 144(a)(1-2) (2021).

         132.      The contract entered into between Solo and TechMagic did not provide any limits on

the amount of money that TechMagic could bill Solo, and failed to provide any dates, standards, or

limitations on deliverables. This rendered the MSA fundamentally unfair to Solo. See 8 Del. C. §

144(a)(3) (2021).

         133.      TechMagic, at the direction of Defendants, proceeded to bill Solo for hundreds of

thousands of dollars. TechMagic failed to deliver a functional product in return.

         134.      As a direct and proximate cause of Defendants’ misconduct, Plaintiff was damaged in

an amount to be proved at trial, well in excess of $500,000.

                           COUNT II – BREACH OF FIDUCIARY DUTY
                                   (Delaware Common Law)

         135.      Plaintiff hereby incorporates the preceding paragraphs as though fully alleged herein.

         136.      Defendants owed Plaintiff a duty of loyalty as a result of Defendants’ status as

officers and directors of Solo. Defendants also owed Plaintiff a duty of loyalty because Defendants

possessed a controlling financial and fiduciary interest in Solo.

         137.      Defendants executed the MSA with terms extraordinarily favorable to TechMagic

while holding an undisclosed financial interest in TechMagic. Specifically, Defendants “beneficially

own a controlling interest in TechMagic.”

         138.      Simultaneously, Defendants were the Managers of TechMagic, and were so at all



4850-9939-5290.2                                    16
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 17 of 20




relevant times.

         139.      Defendants breached their duty of loyalty when they allowed Solo to execute a

grossly unfavorable contract with TechMagic.

         140.      Defendants breached their duty of loyalty when they allowed TechMagic to invoice

Plaintiff for services not rendered and/or that did not meet any level of commercial standards.

         141.      Defendants breached their duty of loyalty when they invoiced Solo for services

allegedly performed on behalf of Solo’s parent company and Solo’s affiliated entities when

Defendants knew these services were outside of the scope of the MSA and SOW.

         142.      Defendants breached their duty of loyalty by furthering their self-interests by causing

customers to sever their relationships with Solo.

         143.      Disinterested Solo officers and shareholders were not apprised of Defendants’

conflicts of interest.

         144.      Disinterested Solo officers and shareholders had no reason to know of Defendants’

breach of their duties of loyalty.

         145.      As a direct and proximate result of Defendants’ misconduct, Solo has been damaged

by an amount to be proven at trial.

        COUNT III – BREACH OF THE DUTY OF CARE – FRAUD, CONFLICT OF
                    INTEREST, BAD FAITH, AND SELF-DEALING
                             (Delaware Common Law)

         146.      Plaintiff hereby incorporates the preceding paragraphs as though fully alleged herein.

         147.      Defendants owed Plaintiff a fiduciary duty of care because Defendants were officers

and directors of Solo.

         148.      Defendants breached that duty of care by fraudulently invoicing Solo through




4850-9939-5290.2                                     17
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 18 of 20




TechMagic.

         149.      Defendant Shah and Defendant Pedersen made material misrepresentations in

TechMagic’s invoices dated April 21, 2020, May 26, 2020, June 23, 2020, July 7, 2020, October 7,

2020, September 1, 2020, October 2, 2020, and November 6, 2020.                         These material

misrepresentations were as follows:

         (a) TechMagic was authorized to bill for the work contained in these invoices pursuant to

              the MSA and SOW;

         (b) TechMagic actually completed the work identified in the invoices; and

         (c) Solo had corporate authority to request the stated projects.

         150.      The invoices were transmitted to Solo at Solo’s Colorado address.

         151.      Payment was to be remitted to 12 Heath Hill, Brookline Massachusetts 02445, which

is Defendant Shah’s home.

         152.      Defendants knew that the statements made in the invoices, specifically those

identified above were untrue.

         153.      Defendants intended for Solo to rely on those statements and to remit payment to

TechMagic as a direct and proximate result of these statements.

         154.      Defendants further breached their duty of care when they entered into the self-dealing

transaction with TechMagic.

         155.      Defendants also breached their duty of care when they acted in bad faith and invoiced

Solo for services provided for an unrelated third party that was not a party to the MSA.

         156.      Defendants breached their duty of care when they entered into a conflict of interest

transaction between Solo and TechMagic.




4850-9939-5290.2                                    18
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 19 of 20




         157.      Defendants breached their duty of care by entering into an unconscionable agreement

with Solo. Defendants knew that the MSA was grossly unfavorable to Solo, yet continued to

provide worthless services to Plaintiff at exorbitant prices, all to the benefit of Defendants.

         158.      Defendants knew there was not an applicable SOW for TechMagic to provide these

services to Plaintiff, and did not seek the necessary contractual approval from Plaintiff to provide

such work.

         159.      As a direct and proximate result of Defendants’ misconduct, Solo has been damaged

by an amount to be proved at trial.

            COUNT IV – INTERFERENCE WITH CONTRACTUAL RELATIONS
                              (Colorado Common Law)

         160.      Plaintiff hereby incorporates the preceding paragraphs as though fully alleged herein.

         161.      Defendant Shah caused Solo to enter into various customer agreements.

         162.      Defendant Shah exceeded his authority to enter into these various agreements under

the terms he executed.

         163.      Defendant Shah knew that Solo entered into an agreement with LatCode S.A.S. the

State of Utah, Legion of Bloom, and Zion Alchemy in particular, among other agreements with other

customers.

         164.      Defendant Shah, with this knowledge, intentionally and improperly interfered with

Solo’s contractual relations and impaired Solo’s ability to pursue its business interests as described

more fully herein.

         165.      Defendant Shah’s misconduct was willful and wanton.

         166.      Defendant Shah’s misconduct was not authorized or approved by Solo and was done

without Solo’s consent or authorization



4850-9939-5290.2                                    19
Case 1:21-cv-01390-KLM Document 1 Filed 05/21/21 USDC Colorado Page 20 of 20




         167.      As a direct and proximate result of Defendants Shah’s wrongful acts as described

herein, Plaintiff has suffered damages and have incurred attorney’s fees and costs.

                                        PRAYER FOR RELIEF

         WHEREFORE, Solo respectfully requests a jury on all issues so triable, and further requests

as follows:

         1.        The Court assume jurisdiction.

         2.        The Court award Plaintiff monetary damages including, but not limited to, actual and

consequential damages, economic damages, and punitive damages and any other such relief to the

maximum extent permitted by law.

         3.        The Court award Plaintiff its reasonable attorneys’ fees and costs to the maximum

extent permitted by law.

         4.        The Court award Plaintiff pre- and post- judgment interest to the maximum extent

permitted by law.

         5.        The Court award additional or alternative relief that may be just, proper, appropriate,

and equitable under the circumstances.

Dated: May 21, 2021.                      Respectfully Submitted,

                                          By:     s/ Jon J. Olafson
                                                Jon J. Olafson (#43504)
                                                Thomas L. Dyer (#53883)
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                1700 Lincoln Street, Suite 4000
                                                Denver, Colorado 80203
                                                Phone: (303) 861-7760
                                                Fax: (303) 861-7767
                                                Email: Jon.Olafson@lewisbrisbois.com
                                                Email: Thomas.Dyer@lewisbrisbois.com
                                                Attorneys for Plaintiff




4850-9939-5290.2                                     20
